 1   Cyrus Safa
     Attorney at Law: 282971
 2   12631 East Imperial Highway, Suite C-115
     Santa Fe Springs, CA 90670
 3   Tel: (562) 868-5886
     Fax: (562) 868-5491
 4   E-Mail: rohlfing.office@rohlfinglaw.com
 5   Attorneys for Plaintiff
     BRIANA ROSS
 6
 7
 8
                           UNITED STATES DISTRICT COURT
 9
                          EASTERN DISTRICT OF CALIFORNIA
10
11
     BRIANA ROSS                               ) Case No.: 1:19-cv-00619-BAM
12                                             )
                   Plaintiff,                  ) ORDER EXTENDING BRIEFING
13   v.                                        ) SCHEDULE
                                               )
14   Andrew Saul,                              )
     Commissioner of Social Security           )
15                                             )
                                               )
16                 Defendant.                  )
                                               )
17
18           Based upon the stipulation of the parties, and for cause shown,
19           IT IS HEREBY ORDERED, that Plaintiff shall have an extension of time, to

20   and including November 20, 2019, in which to submit Plaintiff’s confidential letter
     brief; and that all other deadlines set forth in the May 9, 2019 Case Management
21
     Order shall be extended accordingly.
22
23
     IT IS SO ORDERED.
24
          Dated:   October 31, 2019                    /s/ Barbara   A. McAuliffe    _
25                                               UNITED STATES MAGISTRATE JUDGE
26
27
                                               -1-
28
